Citation Nr: 1738943	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 765	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for periostitis of the right lateral distal tibia.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for chondromalacia of both knees, including as secondary to service-connected periostitis of the right lateral distal tibia.

7.  Entitlement to service connection for bilateral restless leg syndrome.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2016, the Board remanded the matters to afford the Veteran a hearing before the Board per his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran was scheduled to appear at a Board hearing at the Board's offices in Washington, D.C. in July 2016.  In a May 2016 statement, received prior to his scheduled hearing date, he indicated that he would be unable to travel to Washington for his hearing and that he would instead like to be scheduled for either a Travel Board hearing or videoconference Board hearing, to be held at the RO.  In June 2016, the Board remanded the case in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

The June 2016 remand also addressed a claim for service connection for bilateral restless leg syndrome, instructing that the Veteran be issued a statement of the case (SOC) and that the issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.  A SOC was issued in October 2016, and the Veteran timely submitted a VA Form 9 substantive appeal, wherein he requested a Travel Board hearing.  The matter was certified and is before the Board.
In March 2017, the Veteran indicated that he wanted a videoconference hearing before the Board instead of a Travel Board hearing.  No such hearing was scheduled; videoconference hearings are scheduled by the AOJ.  

The Board notes that the Veteran has not at any time withdrawn his hearing request; he remains entitled to a hearing on appeal as to these matters, and his request must be honored.  38 C.F.R. § 20.700.  Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a videoconference hearing before the Board.  This case should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

